IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-41430
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PAT BRADY,

                                          Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-00-CR-205-1
                          - - - - - - - - - -
                            August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Pat Brady appeals his guilty-plea conviction and sentence

for aiding and abetting the possession of more than 50 grams of

methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2.    Brady argues for the first

time on appeal that his trial counsel performed ineffectively by

advising the sentencing court that Brady suffered from “memory

lapses,” apparently caused by his voluntary use of illegal drugs,

while failing to seek a psychiatric examination for Brady to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41430
                               -2-

determine whether any cognitive shortcomings may have affected

the voluntariness of his guilty plea.

     The record has not been adequately developed for this court

to consider Brady’s ineffectiveness claim on direct appeal.     See

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

Because the record is insufficiently developed, we decline to

address the claim, without prejudice to Brady’s right to raise it

in a proper proceeding pursuant to 28 U.S.C. § 2255.   See id.

     The conviction and sentence are AFFIRMED.